Title: From Thomas Jefferson to Caesar Augustus Rodney, 8 March 1805
From: Jefferson, Thomas
To: Rodney, Caesar Augustus


                  
                     Washington Mar. 8. 05.
                  
                  Th: Jefferson presents his salutations to his friend mr Rodney and not knowing by what post office a letter will find mr Copes, he asks the favor of mr Rodney to be the bearer of his thanks to mr Copes for his communication on the theory of Magnetism & his apology for not addressing them directly to him.    he is sure also that mr Rodney can testify to him that unremitting attentions requisite to those matters which duty will not permit him to neglect, render it impossible for him to suffer himself to be drawn off by philosophical subjects, altho’ infinitely more pleasing to his mind. he is now hurrying to get through his business in order to make a short visit to his family.
               